DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2020 has been entered.

 Response to Amendment
The amendment filed 15 October 2020 has been entered.  Claims 1, 5-8, 12, 14, 16, and 18-19 are currently amended.  Claims 2-4, 15, and 17 are canceled.  Claims 21-22 are newly added.  Claims 1, 5-14, 16, and 18-22 are currently pending. 

Response to Arguments
Applicant's arguments filed 15 October 2020 have been fully considered but they are not persuasive. 
The Applicant argues that Hampton does not teach or suggest “wherein the air turbine is selectively operable between a first state and a second state; wherein the air turbine is configured into the first state when the HVAC system is initiated; wherein, in 
While the Examiner concedes that one embodiment of Hampton does teach “an air driven blade pitch controlled turbine”, that is not the embodiment relied upon in the rejection, as this is shown in Fig. 11 (FIG. 11 is a three dimensional view of yet another embodiment of the invention; FIG. 11a is a detailed three dimensional illustration of an air turbine blade and pitch control arrangement features as shown in FIG. 11), and the rejection relies upon the embodiment shown in Figs. 1-9.
In the cited embodiment, Hampton teaches that “logic unit 150 has a single output on lead 151 which is electrically connected to a latching relay 152 which when energized goes from a normally closed (NC) electrical contact position to a normally open (NO) electrical contact position. When the latching relay 152 is activated. The electrical leads 76 and 77 are shorted by movement of relay contact 152a from its NC position to its NO position. This shorting places a shorting load across the stator windings of the generator with turbine hub 82 which results in the air turbine 80 slowing its rotational movement until it has come to a stopped or nearly stopped condition” (Col. 11 ll. 22-33), wherein the logic unit 150 is described as moving the latching relay 152 “when energized goes from a normally closed (NC) electrical contact position to a normally open (NO) electrical contact position” (emphasis added), or from the freewheeling mode to the shorted mode.  This indicates that the beginning or initial state is the NC position, which is the claimed first state. 
As the Applicant’s arguments are directed against a different embodiment than that which is cited, they cannot be found convincing. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 16, and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes that it is not entirely clear what is meant by the language “the air turbine acts as a wall to block the airflow is from moving through the passageway”, which appears in claims 1, 14, and 16.  In particular, it is not clear how the air turbine “acts as a wall”.  The Examiner has interpreted this limitation to mean that the air turbine is stationary (i.e., prevented from rotating) in the second state. 
However, there are alternate interpretations which could be applied to the claim interpretation, rendering each of claims 1, 14, and 16 indefinite.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, 11-14, 16, 19-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton (U.S. Patent No. 5364304) in view of Rejniak et al. (Published U.S. Patent Application No. 20170122121).
Regarding claim 1, Hampton (Fig. 1-9) teaches a vent (air delivery register 60) for use in a heating, ventilation, or air conditioning (HVAC) system (HVAC (heating, ventilating, air conditioning) unit 15), comprising: 
a housing (see Fig. 3) including an inlet for receiving airflow (see Fig. 3, air flow arrows 72 and 73 flowing into the air diffuser register 60), an outlet for passing air into an associated room (air diffuser portion 61), and a passageway between the inlet and the outlet (see Fig. 3); and 
an air turbine (turbine 80) positioned within the passageway for selectively enabling and preventing the airflow from the inlet to the outlet (Col. 2 lines 15-20, “An electrically powered and electrically self-sufficient register flow control unit 70 is shown in position to demonstrate the manner in which air flow, indicated air flow arrows 72 and 73 pass by the register flow control unit when a turbine 80 is in a freewheeling mode”; Col. 5 lines 35-42, “the invention embraces a method of controlling air flow in an air circulation system. The method includes the steps of placing an air driven turbine coupled to drive a generator in an air flow path in the air circulating system and then loading the generator to cause the air driven turbine to reduce its rotary speed thereby obstructing air flow in the system and controlling air flow”), wherein the air turbine is mounted onto a shaft (rotatable supported air turbine hub 82 must be mounted onto a shaft to be both rotatable and supported) and has a size and shape that substantially corresponds to a size of the passageway (see Fig. 3); 
a motor connected to the shaft (Col. 8 ll. 23-31, “register flow control unit is made up of two major elements, the first of which is an electronic control box 75, as indicated in FIG. 3, that is electrically coupled via leads 75, 76 to an output from a DC generator not shown but mounted within a rotatable supported air turbine hub 82. The hub 82 also forms the rotor of the DC generator. The generator could also be an AC generator with an alternating current output that could be rectified to provide DC power”); 
wherein the air turbine is selectively operable between a first (free wheeling or freewheeling mode) and a second state (braking function, generator shorted, rotation impeded mode); 
wherein the air turbine is configured into the first state when the HVAC system is initiated (Col. 11 ll. 22-33, “logic unit 150 has a single output on lead 151 which is electrically connected to a latching relay 152 which when energized goes from a normally closed (NC) electrical contact position to a normally open (NO) electrical contact position. When the latching relay 152 is activated. The electrical leads 76 and 77 are shorted by movement of relay contact 152a from its NC position to its NO position. This shorting places a shorting load across the stator windings of the generator with turbine hub 82 which results in the air turbine 80 slowing its rotational movement until it has come to a stopped or nearly stopped condition”, wherein the logic unit 150 is described as moving the latching relay 152 “from a normally closed (NC) electrical contact position to a normally open (NO) electrical contact position”, or from the freewheeling mode to the shorted mode); 
wherein, in the first state, the air turbine is freely rotatable with respect to the housing so that the airflow is movable through the passageway and the outlet (Col. 2 lines 15-20, “An electrically powered and electrically self-sufficient register flow control unit 70 is shown in position to demonstrate the manner in which air flow, indicated air flow arrows 72 and 73 pass by the register flow control unit when a turbine 80 is in a freewheeling mode”), and the motor converts a kinetic energy of the air turbine into electrical power that charges a power storage unit (Col. 11 ll. 12-18, “It will be recalled that when air is flowing through the system, the flow of air will cause the air turbine 80 to turn thereby driving a DC generator within hub 82 and provide electrical power to recharge and maintain charged the rechargeable battery 141 via the power supervisor and recharge circuit 142”) that powers a microcontroller (logic unit 150) that controls the vent (Col. 3 ll. 21-29, “electrically powered and electrically self sufficient register air flow control unit includes an electrical generator to provide power in response to flow of air through the register from the supply duct. The generated electric power is delivered to the register air flow control unit to thereby maintain the register flow control unit electrically self sufficient and free from the need of any outside electrical power source”); and 
wherein, in the second state, the microcontroller is powered by the power storage unit and is configured to cause the motor to act as a braking system that prevents the air turbine from rotating with respect to the housing so that the air turbine acts as a wall to block the airflow is from moving through the passageway and the outlet (Col. 11 ll. 22-40, “logic unit 150 has a single output on lead 151 which is electrically connected to a latching relay 152 which when energized goes from a 
It should be noted that Hampton does not explicitly state that the air turbine is prevented from rotating. 
However, Hampton does clearly state that the turbine is brought to either “a stopped or nearly stopped condition” to “provide a maximum reduction in air speed past the turbine”.  As Hampton clearly teaches that one option is to fully stop the turbine, and that the goal is to provide a maximum reduction in the air speed flowing past the turbine, one of ordinary skill in the art would be motivated to ensure that the turbine of Hampton would be in a fully stopped condition, as such a condition would ensure the maximum reduction in air speed past the turbine. 
It would have been obvious to one skilled in the art at the time of the invention to ensure that the air turbine is brought to a full stop, thereby preventing rotation, by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success because it does no more than yield predictable results of ensuring 
Hampton is silent regarding 
the turbine is mounted onto a longitudinally extending shaft and extends longitudinally across the outlet and has a size and shape that substantially corresponds to a size of the passageway; 
a motor connected to the longitudinally extending shaft. 
However, Rejniak (Fig. 11A-11B, 14A-14B) teaches 
a turbine (inline turbine/impeller 1108, Para. 58, “FIGS. 14a-14b illustrate a top view and a side view, respectively, of the inline turbine/impeller 1408”) is mounted onto a longitudinally extending shaft and extends longitudinally across the outlet and has a size and shape that substantially corresponds to a size of the passageway (see Figs. 11A-11B, turbine/impeller 1108 extends longitudinally across the main line 1101 with shaft attached to shaft coupling 1118; see Figs. 14A-14B, inline turbine/impeller 1408 extends longitudinally across the main line 1401 and is shown to have a size and shape that substantially corresponds to a size of the passageway); 
a motor connected to the longitudinally extending shaft (Para. 55, “shaft coupling 1118 is illustrated, showing the coupling between the generator 1105 and turbine 108 [sic]”); 
wherein the turbine is freely rotatable with respect to the housing so that the flow is movable through the passageway, and the motor converts a kinetic energy of the turbine into electrical power (Para. 33, “spinning turbine, or impeller (e.g., 
It would have been obvious to one skilled in the art at the time of the invention to include the longitudinally mounted turbine and longitudinally extending shaft by simple substitution of one known element for another to obtain predictable results as taught by Rejniak into the teachings of Hampton because it does no more than yield predictable results of providing an alternate, but equally well-known, orientation for the turbine, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  Furthermore, one of ordinary skill in the art would have considered the turbine design of Rejniak to be beneficial, as it would provide a greater impediment to airflow when in the second (unmoving) state, and would therefore provide for a greater reduction in airflow. 

Regarding claim 6, Hampton in view of Rejniak teaches the vent of claim 1, wherein the longitudinally extending shaft passes through a surface of the housing (Rejniak:  see Fig. 11B, shaft of inline turbine/impeller 1108 passes through the wall of the main line 1101 to connect with the shaft coupling 1118).

Regarding claim 7, Hampton in view of Rejniak teaches the vent of claim 1, further comprising a transceiver (Hampton:  Col. 10 ll. 52-54, “wireless IR signals 53, 54 are received by infrared (IR) receiver 121 which in turn provides a signal out on lead 122”, meaning the IR receiver 121 both receives and transmits a signal).



Regarding claim 9, Hampton in view of Rejniak teaches the vent of claim 8 further comprising active load circuitry (Hampton:  turbine/generator load control 160) electrically coupled to the microcontroller (Hampton:  see Fig. 8), wherein the active load circuitry controls a load associated with the motor and is used to modulate a speed of the air turbine and consequently the airflow through the vent (Hampton:  Col. 5 ll. 40-43, “loading the generator to cause the air driven turbine to reduce its rotary speed thereby obstructing air flow in the system and controlling air flow” and Col. 11 lines 9-18, “Direct current power is provided by leads 76, 77 which are connected across the stator windenings (not shown) contained within of the air turbine hub 82. It will be recalled that when air is flowing through the system, the flow of air will cause the air turbine 80 to turn thereby driving a DC generator within hub 82 and provide electrical power to recharge and maintain charged the rechargeable battery 141 via the power supervisor and recharge circuit 142”).



Regarding claim 12, Hampton in view of Rejniak teaches the vent of claim 11, further comprising a control station (Hampton:  wireless air flow control thermostats 30, 31) receiving the one or more environmental parameters (Hampton:  wireless air flow control thermostat 30, which includes conventional set temperature readout 33; manually operable temperature increase and decrease select buttons 34, 35; heating or cooling select button 36, and infra red (IR) transmitter 37) and transmitting instructions to the microcontroller to operate in either the first state or the second state based on the one or more environmental parameters (Hampton:  see Fig. 6, wireless airflow control signals 53, 54 are sent to the register flow control unit 100).

Regarding claim 13, Hampton in view of Rejniak teaches the vent of claim 11, wherein the one or more environmental sensors includes a temperature sensor for monitoring a temperature of the associated room (Hampton:  zone or room temperature sensor 38).

Regarding claim 14, Hampton (Fig. 1-9) teaches a vent (air delivery register 60) for use in a heating, ventilation, or air conditioning (HVAC) system (HVAC (heating, ventilating, air conditioning) unit 15), comprising: 
a housing (see Fig. 3) including an inlet for receiving airflow (see Fig. 3, air flow arrows 72 and 73 flowing into the air diffuser register 60), an outlet for passing air into an associated room (air diffuser portion 61), and a passageway between the inlet and the outlet (see Fig. 3); 
an air turbine (turbine 80) positioned within the passageway for selectively enabling and preventing the airflow from the inlet to the outlet (Col. 2 lines 15-20, “An electrically powered and electrically self-sufficient register flow control unit 70 is shown in position to demonstrate the manner in which air flow, indicated air flow arrows 72 and 73 pass by the register flow control unit when a turbine 80 is in a freewheeling mode”; Col. 5 lines 35-42, “the invention embraces a method of controlling air flow in an air circulation system. The method includes the steps of placing an air driven turbine coupled to drive a generator in an air flow path in the air circulating system and then loading the generator to cause the air driven turbine to reduce its rotary speed thereby obstructing air flow in the system and controlling air flow”), wherein the air turbine is mounted onto a shaft (rotatable supported air turbine hub 82 must be mounted onto a shaft to be both rotatable and supported) and has a size and shape that substantially corresponds to a size of the passageway (see Fig. 3); 
a motor connected to the shaft (Col. 8 ll. 23-31, “register flow control unit is made up of two major elements, the first of which is an electronic control box 75, as indicated in FIG. 3, that is electrically coupled via leads 75, 76 to an output from a DC generator not shown but mounted within a rotatable supported air turbine hub 82. The hub 82 also forms the rotor of the DC generator. The generator could 
wherein the air turbine is selectively operable between a first state (free wheeling or freewheeling mode) and a second state (braking function, generator shorted, rotation impeded mode); 
wherein the air turbine is configured into the first state when the HVAC system is initiated (Col. 11 ll. 22-33, “logic unit 150 has a single output on lead 151 which is electrically connected to a latching relay 152 which when energized goes from a normally closed (NC) electrical contact position to a normally open (NO) electrical contact position. When the latching relay 152 is activated. The electrical leads 76 and 77 are shorted by movement of relay contact 152a from its NC position to its NO position. This shorting places a shorting load across the stator windings of the generator with turbine hub 82 which results in the air turbine 80 slowing its rotational movement until it has come to a stopped or nearly stopped condition”, wherein the logic unit 150 is described as moving the latching relay 152 “from a normally closed (NC) electrical contact position to a normally open (NO) electrical contact position”, or from the freewheeling mode to the shorted mode); 
wherein, in the first state, the air turbine is freely rotatable with respect to the housing via the airflow so that the airflow is movable through the passageway and the outlet (Col. 2 lines 15-20, “An electrically powered and electrically self-sufficient register flow control unit 70 is shown in position to demonstrate the manner in which air flow, indicated air flow arrows 72 and 73 pass by the register flow control unit when a turbine 80 is in a freewheeling mode”), and the motor 
wherein, in the second state, the microcontroller is powered by the power storage unit and is configured to cause the motor to act as a braking system that prevents a rotation of the air turbine with respect to the housing so that the air turbine acts as a wall to block the airflow from moving through the passageway and the outlet (Col. 11 ll. 22-40, “logic unit 150 has a single output on lead 151 which is electrically connected to a latching relay 152 which when energized goes from a normally closed (NC) electrical contact position to a normally open (NO) electrical contact position. When the latching relay 152 is activated. The electrical leads 76 and 77 are shorted by movement of relay contact 152a from its NC position to its NO position. This shorting places a shorting load across the stator windings of the generator with turbine hub 82 which results in the air turbine 80 slowing its rotational movement until it has come to a stopped or nearly stopped 
It should be noted that Hampton does not explicitly state that the air turbine is prevented from rotating. 
However, Hampton does clearly state that the turbine is brought to either “a stopped or nearly stopped condition” to “provide a maximum reduction in air speed past the turbine”.  As Hampton clearly teaches that one option is to fully stop the turbine, and that the goal is to provide a maximum reduction in the air speed flowing past the turbine, one of ordinary skill in the art would be motivated to ensure that the turbine of Hampton would be in a fully stopped condition, as such a condition would ensure the maximum reduction in air speed past the turbine. 
It would have been obvious to one skilled in the art at the time of the invention to ensure that the air turbine is brought to a full stop, thereby preventing rotation, by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success because it does no more than yield predictable results of ensuring the maximum reduction in air speed past the turbine, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Hampton is silent regarding 
the turbine is mounted onto a longitudinally extending shaft and extends longitudinally across the outlet and has a size and shape that substantially corresponds to a size of the passageway; 
a motor connected to the longitudinally extending shaft. 
However, Rejniak (Fig. 11A-11B, 14A-14B) teaches 
a turbine (inline turbine/impeller 1108, Para. 58, “FIGS. 14a-14b illustrate a top view and a side view, respectively, of the inline turbine/impeller 1408”) is mounted onto a longitudinally extending shaft and extends longitudinally across the outlet and has a size and shape that substantially corresponds to a size of the passageway (see Figs. 11A-11B, turbine/impeller 1108 extends longitudinally across the main line 1101 with shaft attached to shaft coupling 1118; see Figs. 14A-14B, inline turbine/impeller 1408 extends longitudinally across the main line 1401 and is shown to have a size and shape that substantially corresponds to a size of the passageway); 
a motor connected to the longitudinally extending shaft (Para. 55, “shaft coupling 1118 is illustrated, showing the coupling between the generator 1105 and turbine 108 [sic]”); 
wherein the turbine is freely rotatable with respect to the housing so that the flow is movable through the passageway, and the motor converts a kinetic energy of the turbine into electrical power (Para. 33, “spinning turbine, or impeller (e.g., 704b) mechanically coupled to the generator (505) may now spin at high rpm producing sufficient electrical power to switch the transfer switch (101, 401)”). 
It would have been obvious to one skilled in the art at the time of the invention to include the longitudinally mounted turbine and longitudinally extending shaft by simple 

Regarding claim 16, Hampton (Fig. 1-10) teaches a heating, ventilation, or air conditioning (HVAC) system (see Fig. 1), comprising: 
one or more environmental sensors for monitoring one or more environmental parameters of an associated room (zone or room temperature sensor 38); 
a control station for receiving the one or more environmental parameters (wireless air flow control thermostats 30, 31); and 
one or more vents (air delivery register 60), each vent including: 
a housing (see Fig. 3) including an inlet for receiving airflow (see Fig. 3, air flow arrows 72 and 73 flowing into the air diffuser register 60), an outlet for passing air into an associated room (air diffuser portion 61), and a passageway between the inlet and the outlet (see Fig. 3); 
an air turbine (turbine 80) positioned within the passageway for selectively enabling and preventing the airflow from the inlet to the outlet (Col. 2 lines 15-20, “An electrically powered and electrically self-sufficient 
a motor connected to the shaft (Col. 8 ll. 23-31, “register flow control unit is made up of two major elements, the first of which is an electronic control box 75, as indicated in FIG. 3, that is electrically coupled via leads 75, 76 to an output from a DC generator not shown but mounted within a rotatable supported air turbine hub 82. The hub 82 also forms the rotor of the DC generator. The generator could also be an AC generator with an alternating current output that could be rectified to provide DC power”); 
wherein, based on the one or more environmental parameters, the control station transmits instructions to the one or more vents to operate (see Fig. 9) in either a first state (free wheeling or freewheeling mode) and a second state (braking function, generator shorted, rotation impeded mode); 
wherein, in the first state, the air turbine is freely rotatable with respect to the housing so that the airflow is movable through the passageway and the outlet (Col. 2 lines 15-20, “An electrically powered and electrically self-sufficient register flow control unit 70 is shown in position to demonstrate the manner in which air flow, indicated air flow arrows 72 and 73 pass by the register flow control unit when a turbine 80 is in a freewheeling mode”); 
wherein the air turbine is configured into the first state when the HVAC system is initiated (Col. 11 ll. 22-33, “logic unit 150 has a single output on lead 151 which is electrically connected to a latching relay 152 which when energized goes from a normally closed (NC) electrical contact position to a normally open (NO) electrical contact position. When the latching relay 152 is activated. The electrical leads 76 and 77 are shorted by movement of relay contact 152a from its NC position to its NO position. This shorting places a shorting load across the stator windings of the generator with turbine hub 82 which results in the air turbine 80 slowing its rotational movement until it has come to a stopped or nearly stopped condition”, wherein the logic unit 150 is described as moving the latching relay 152 “from a normally closed (NC) electrical contact position to a normally open (NO) electrical contact position”, or from the freewheeling mode to the shorted mode); 
wherein, in the first state, the air turbine is freely rotatable with respect to the housing so that the airflow is movable through the passageway and the outlet (Col. 2 lines 15-20, “An electrically powered and electrically self-
wherein, in the second state, the microcontroller is powered by the power storage unit and is configured to cause the motor to act as a braking system that prevents the air turbine from rotating with respect to the housing so that the air turbine acts as a wall to block the airflow from moving through the passageway and the outlet (Col. 11 ll. 22-40, “logic unit 150 has a single output on lead 151 which is electrically connected to a latching relay 152 which when energized goes from a normally closed (NC) 
It should be noted that Hampton does not explicitly state that the air turbine is prevented from rotating. 
However, Hampton does clearly state that the turbine is brought to either “a stopped or nearly stopped condition” to “provide a maximum reduction in air speed past the turbine”.  As Hampton clearly teaches that one option is to fully stop the turbine, and that the goal is to provide a maximum reduction in the air speed flowing past the turbine, one of ordinary skill in the art would be motivated to ensure that the turbine of Hampton would be in a fully stopped condition, as such a condition would ensure the maximum reduction in air speed past the turbine. 
It would have been obvious to one skilled in the art at the time of the invention to ensure that the air turbine is brought to a full stop, thereby preventing rotation, by choosing from a finite number of identified, predictable solutions, with a reasonable 
Hampton is silent regarding 
the turbine is mounted onto a longitudinally extending shaft and extends longitudinally across the outlet and has a size and shape that substantially corresponds to a size of the passageway; 
a motor connected to the longitudinally extending shaft. 
However, Rejniak (Fig. 11A-11B, 14A-14B) teaches 
a turbine (inline turbine/impeller 1108, Para. 58, “FIGS. 14a-14b illustrate a top view and a side view, respectively, of the inline turbine/impeller 1408”) is mounted onto a longitudinally extending shaft and extends longitudinally across the outlet and has a size and shape that substantially corresponds to a size of the passageway (see Figs. 11A-11B, turbine/impeller 1108 extends longitudinally across the main line 1101 with shaft attached to shaft coupling 1118; see Figs. 14A-14B, inline turbine/impeller 1408 extends longitudinally across the main line 1401 and is shown to have a size and shape that substantially corresponds to a size of the passageway); 
a motor connected to the longitudinally extending shaft (Para. 55, “shaft coupling 1118 is illustrated, showing the coupling between the generator 1105 and turbine 108 [sic]”); 
wherein the turbine is freely rotatable with respect to the housing so that the flow is movable through the passageway, and the motor converts a kinetic energy of 
It would have been obvious to one skilled in the art at the time of the invention to include the longitudinally mounted turbine by simple substitution of one known element for another to obtain predictable results as taught by Rejniak into the teachings of Hampton because it does no more than yield predictable results of providing an alternate, but equally well-known, orientation for the turbine, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  Furthermore, one of ordinary skill in the art would have considered the turbine design of Rejniak to be beneficial, as it would provide a greater impediment to airflow when in the second (unmoving) state, and would therefore provide for a greater reduction in airflow. 

Regarding claim 19, Hampton in view of Rejniak teaches the HVAC system of claim 16, wherein each vent further comprises a transceiver (Hampton:  Col. 10 ll. 52-54, “wireless IR signals 53, 54 are received by infrared (IR) receiver 121 which in turn provides a signal out on lead 122”, meaning the IR receiver 121 both receives and transmits a signal).

Regarding claim 20, Hampton in view of Rejniak teaches the HVAC system of claim 19, wherein each vent further comprises an active load circuit (Hampton:  turbine/generator load control 160) electrically coupled to the microcontroller (Hampton:  see Fig. 8), wherein the active load circuit controls a load associated with 

Regarding claim 22, Hampton in view of Rejniak teaches the HVAC system of claim 16, wherein the longitudinally extending shaft passes through a surface of the housing (Rejniak:  see Fig. 11B, shaft of inline turbine/impeller 1108 passes through the wall of the main line 1101 to connect with the shaft coupling 1118).

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton (U.S. Patent No. 5364304) in view of Rejniak et al. (Published U.S. Patent Application No. 20170122121) with support from BCcampus (BCcampus Open Textbooks, College Physics, “Back Emf”, PDF provided, URL https://opentextbc.ca/physicstestbook2/chapter/back-emf/, Accessed 16 October 2019, Available 23 January 2012).
Regarding claim 10, Hampton in view of Rejniak teaches the vent of claim 9, wherein the load controls a back electromotive force associated with the motor and the speed of the air turbine (Hampton:  Col. 11 lines 9-18, “Direct current power is provided 
Per BCcampus, “Back emf is zero when the motor is not turning, and it increases proportionally to the motor’s angular velocity”.  Therefore, as the invention controls the load across the generator to control the speed of the air turbine, and the rotation speed of the turbine is directly correlated with the back EMF of the motor, then the invention must control the back EMF of the motor to control the speed of the air turbine. 

Regarding claim 21, Hampton in view of Rejniak teaches the HVAC system of claim 20, wherein the load controls a back electromotive force associated with the motor and the speed of the air turbine (Hampton:  Col. 11 lines 9-18, “Direct current power is provided by leads 76, 77 which are connected across the stator windenings (not shown) contained within of the air turbine hub 82. It will be recalled that when air is flowing through the system, the flow of air will cause the air turbine 80 to turn thereby driving a DC generator within hub 82 and provide electrical power to recharge and maintain charged the rechargeable battery 141 via the power supervisor and recharge circuit 142” 
Per BCcampus, “Back emf is zero when the motor is not turning, and it increases proportionally to the motor’s angular velocity”.  Therefore, as the invention controls the load across the generator to control the speed of the air turbine, and the rotation speed of the turbine is directly correlated with the back EMF of the motor, then the invention must control the back EMF of the motor to control the speed of the air turbine. 

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton (U.S. Patent No. 5364304) in view of Rejniak et al. (Published U.S. Patent Application No. 20170122121) as applied to claims 1 and 16 above, and further in view of Hachtmann et al. (Published U.S. Patent Application No. 20180170537).
Regarding claim 5, Hampton in view of Rejniak teaches the vent of claim 1. 
Hampton in view of Rejniak is silent regarding the power storage unit comprising a supercapacitor. 
However, Hachtmann (Fig. 1-2) teaches an air turbine (aerial vehicle 110, Para. 41, “system 200 includes an aerial vehicle 210, which may include one or more hybrid drives 212 that may be operable to generate electrical energy and/or thrust for the aerial vehicle 210”), wherein the air turbine powers a power storage unit (energy storage/power transmission element 140), wherein the power storage unit comprises a 
It would have been obvious to one skilled in the art at the time of the invention to include the supercapacitor by simple substitution of one known element for another to obtain predictable results as taught by Hachtmann into the teachings of Hampton because it does no more than yield predictable results of providing a shorter charge-time for the power storage unit, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 18, Hampton in view of Rejniak teaches the HVAC system of claim 16. 
Hampton in view of Rejniak is silent regarding the power storage unit comprising a supercapacitor. 
However, Hachtmann (Fig. 1-2) teaches an air turbine (aerial vehicle 110, Para. 41, “system 200 includes an aerial vehicle 210, which may include one or more hybrid drives 212 that may be operable to generate electrical energy and/or thrust for the aerial vehicle 210”), wherein the air turbine powers a power storage unit (energy storage/power transmission element 140), wherein the power storage unit comprises a supercapacitor (storage/power transmission element 140 can include an electrical storage device such as a battery or a supercapacitor).
It would have been obvious to one skilled in the art at the time of the invention to include the supercapacitor by simple substitution of one known element for another to obtain predictable results as taught by Hachtmann into the teachings of Hampton 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ELIZABETH M. MAY/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762